HARRIS, Judge,
concurring and concurring specially:
I acknowledge, with the same concern, the dissent’s comments about the inappropriate presentation of the “statement of evidence” in this appeal. I find, however, that the judge’s order, in and of itself, is sufficient to warrant reversal. In its order, the trial court expressly acknowledged that the child support guidelines require the former husband to pay $190.00 per month; yet the court ordered a monthly payment of only $108.00.
The court’s written reasons for departure from the guidelines were:
*5801. Unrealistic net income. Stated another way, the trial court disagrees with the deductions from gross income permitted by the statute. This is not a valid reason for refusing to apply the guidelines.
2. Respondent’s attempt to rehabilitate himself. While this is a commendable undertaking, the trial court does not explain why legitimate child support should be diverted to this effort. If there is a valid reason, the trial court should include it in his order justifying departure from the guidelines.